Case 1:17-cv-01764-LTS-SDA Document 113 Filed 10/12/20 Page 1 of 2
      Case 1:17-cv-01764-LTS-SDA Document 113
                                          112 Filed 10/12/20
                                                    10/09/20 Page 2 of 2




the other party’s noted objections; and (c) the parties’ joint proposed request to charge. (See Dkt.
No. 106.)

               On September 30, 2020, the Defendant wrote to the Court, respectfully seeking a
corresponding extension of time for the parties to submit their joint proposed request to charge,
each of their proposed voir dire, and each of their proposed verdict forms from October 2, 2020,
to October 16, 2020. (See Dkt. No. 108.) On October 1, 2020, the Court granted the Defendant’s
request. (See Dkt. No. 109.)

               Thus, the JPTO, joint proposed request to charge, and each of the parties’
proposed voir dire and verdict forms are currently due on October 16, 2020. The parties are
working diligently to prepare these submissions. Nevertheless, for reasons similar to those
detailed in the Plaintiff’s September 23 and 29, 2020 Letters (Dkt. Nos. 104 and 106), and in
accordance with the Court’s Pre-Trial Scheduling Order, which ordered the parties to submit the
JPTO, joint proposed request to charge, and each of the parties’ proposed voir dire and verdict
forms, “no later than seven (7) days before the Final Pre-Trial Conference,” which is currently
scheduled for November 13, 2020, the parties require more time to finalize the parties’
submissions, which includes, but is not limited to, receiving drafts of joint documents from
opposing counsel and reviewing and proposing edits, if any. Accordingly, the Defendant
respectfully requests that the time for the parties to submit the JPTO, joint proposed request to
charge, and each of the parties’ proposed voir dire and verdict forms be extended from October
16, 2020, to November 6, 2020.

               The Defendant thanks the Court for its consideration.

                                                     Respectfully submitted,
 The requested extension is granted. DE# 112
 resolved.                                           __/s/ Nicolette Pellegrino
 SO ORDERED.                                         Nicolette Pellegrino
 10/9/2020                                           Assistant Corporation Counsel
 /s/ Laura Taylor Swain, USDJ                        Special Federal Litigation Division

CC:    VIA E.C.F.
       Vik Pawar, Esq.
       Attorney for Plaintiff




                                                2
